Case 1:21-cr-10245-FDS Document 23 Filed 08/13/21 Page 1 of 13

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

‘riminal No.  21cr10245
UNITED STATES OF AMERICA crease NG

Violations:
¥,
Count One: Conspiracy to Distribute and to
Possess with Intent to Distribute 400 Grams or
More of Fentanyl

(21 U.S.C. § 846)

(1) CRISTOPHER SAMUEL MARTINEZ
LARA,

(2) JAVIER SANTIAGO TORRES,

Counts Two through Eight: Distribution of 40
Grams or More of Fentanyl; Aiding and
Abetting

(21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(vi);

18 U.S.C. § 2)

 

Count Nine: Possession with Intent to
Distribute 400 Grams or More of Fentany];
Aiding and Abetting

(21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(vi);
18 U.S.C. § 2)

Defendants

Forfeiture Allegation:
(21 U.S.C. § 853)

ee ee ee eee ee ee ee eae es fe

INDICTMENT

COUNT ONE
Conspiracy to Distribute and to Possess with Intent to Distribute
400 Grams or More of Fentany]
(21 U.S.C. § 846)
The Grand Jury charges:

From on or about February 1, 2021, through on or about July 29, 2021, in Everett,

Lawrence, and Boston, in the District of Massachusetts, and elsewhere, the defendants,
Case 1:21-cr-10245-FDS Document 23 Filed 08/13/21 Page 2 of 13

(1) CRISTOPHER SAMUEL MARTINEZ LARA,
2) JAVIER SANTIAGO TORRES,

 

conspired with each other and with other persons unknown to the Grand Jury, to knowingly and
intentionally distribute and possess with intent to distribute a mixture and substance containing a
detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, also known as
fentanyl, a Schedule II controlled substance, in violation of Title 21, United States Code, Section
841(a)(1).

It is further alleged that the offense charged in Count One involved 400 grams or more of
a mixture and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-
piperidinyl] propanamide, also known as fentanyl, a Schedule II controlled substance.
Accordingly, Title 21, United States Code, Section 841(b)(1)(A)(vi) is applicable to this Count.

It is further alleged that, with respect to Count One, 400 grams or more of a mixture and
substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidiny]]
propanamide, also known as fentanyl, a Schedule II controlled substance, were reasonably
foreseeable by, and are attributable to, (1) CRISTOPHER SAMUEL MARTINEZ LARA, (2)

JAVIER SANTIAGO TORRES, Accordingly,

Title 21, United States Code, Section 841(b)(1)(A)(vi) is applicable to (1) CRISTOPHER

SAMUEL MARTINEZ LARA, (2) JAVIER SANTIAGO TORRES

 

i)
Case 1:21-cr-10245-FDS Document 23 Filed 08/13/21 Page 3 of 13

 

All in violation of Title 21, United States Code, Section 846.

~
)
Case 1:21-cr-10245-FDS Document 23 Filed 08/13/21 Page 4 of 13

COUNT TWO
Distribution of 40 Grams or More of Fentanyl; Aiding and Abetting
(21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(vi); 18 U.S.C. § 2)
The Grand Jury further charges:

On or about March 22, 2021, in Lawrence, in the District of Massachusetts, and elsewhere,

the defendants,

 

did knowingly and intentionally distribute and possess with intent to distribute 40 grams or more
of a mixture and substance containing a detectable amount of N-pheny|-N-[1-(2-phenylethy])-4-
piperidinyl] propanamide, also known as fentanyl, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B)(vi), and

Title 18, United States Code, Section 2.
Case 1:21-cr-10245-FDS Document 23 Filed 08/13/21 Page 5 of 13

COUNT THREE
Distribution of 40 Grams or More of Fentanyl; Aiding and Abetting
(21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(vi); 18 U.S.C. § 2)

 

The Grand Jury further charges:
On or about April 7, 2021, in Lawrence, in the District of Massachusetts, and elsewhere,

the defendants,

(1) CRISTOPHER SAMUEL MARTINEZ LARA

 

did knowingly and intentionally distribute and possess with intent to distribute 40 grams or more
of a mixture and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-
piperidinyl} propanamide, also known as fentanyl, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B)(vi), and

Title 18, United States Code, Section 2.

a
Case 1:21-cr-10245-FDS Document 23 Filed 08/13/21 Page 6 of 13

COUNT FOUR
Distribution of 40 Grams or More of Fentanyl; Aiding and Abetting
(21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(vi); 18 U.S.C. § 2)
The Grand Jury further charges:
On or about April 20, 2021, in Everett, in the District of Massachusetts, and elsewhere, the

defendants,

(1) CRISTOPHER SAMUEL MARTINEZ LARA and
(2) JAVIER SANTIAGO TORRES,

did knowingly and intentionally distribute and possess with intent to distribute 40 grams or more
of a mixture and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-
piperidiny!} propanamide, also known as fentany], a Schedule II controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B)(vi), and

Title 18, United States Code, Section 2.
Case 1:21-cr-10245-FDS Document 23 Filed 08/13/21 Page 7 of 13

COUNT FIVE
Distribution of 40 Grams or More of Fentanyl; Aiding and Abetting
(21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(vi); 18 U.S.C. § 2)
The Grand Jury further charges:

On or about May 7, 2021, in Lawrence, in the District of Massachusetts, and elsewhere,

the defendants,

(1) CRISTOPHER SAMUEL MARTINEZ LARA

 

did knowingly and intentionally distribute and possess with intent to distribute 40 grams or more
of a mixture and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethy])-4-
piperidinyl] propanamide, also known as fentanyl, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B)(v1), and

Title 18, United States Code, Section 2.
Case 1:21-cr-10245-FDS Document 23 Filed 08/13/21 Page 8 of 13

COUNT SIX
Distribution of 40 Grams or More of Fentany|; Aiding and Abetting
(21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(vi); 18 U.S.C. § 2)
The Grand Jury further charges:

On or about May 19, 2021, in Boston, in the District of Massachusetts, and elsewhere, the

defendants,

 

did knowingly and intentionally distribute and possess with intent to distribute 40 grams or more
of a mixture and substance containing a detectable amount of N-pheny!-N-[1-(2-phenylethy])-4-
piperidinyl] propanamide, also known as fentanyl, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B)(vi), and

Title 18, United States Code, Section 2.
Case 1:21-cr-10245-FDS Document 23 Filed 08/13/21 Page 9 of 13

COUNT SEVEN
Distribution of 40 Grams or More of Fentanyl; Aiding and Abetting
(21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(vi); 18 U.S.C. § 2)
The Grand Jury further charges:

On or about June 14, 2021, in Everett, in the District of Massachusetts, and elsewhere, the

defendants,

    
 
 

(1) CRISTOPHER SAMUEL MARTINEZ LARA

 

did knowingly and intentionally distribute and possess with intent to distribute 40 grams or more
of a mixture and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-
piperidinyl] propanamide, also known as fentanyl, a Schedule fl controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B)(vi), and

Title 18, United States Code, Section 2.

9
Case 1:21-cr-10245-FDS Document 23 Filed 08/13/21 Page 10 of 13

COUNT EIGHT
Distribution of 40 Grams or More of Fentanyl; Aiding and Abetting
(21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(vi); 18 U.S.C. § 2)

The Grand Jury further charges:

On or about July 27, 2021, in Boston, in the District of Massachusetts, and elsewhere, the

defendants,

(1) CRISTOPHER SAMUEL MARTINEZ LARA

 

did knowingly and intentionally distribute and possess with intent to distribute 40 grams or more
of a mixture and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-
piperidinyl] propanamide, also known as fentanyl], a Schedule II controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B)(vi), and

Title 18, United States Code, Section 2.
Case 1:21-cr-10245-FDS Document 23 Filed 08/13/21 Page 11 of 13

COUNT NINE
Possession with Intent to Distribute
400 Grams or More of Fentanyl; Aiding and Abetting
(21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(vi); 18 U.S.C. § 2)
The Grand Jury further charges:
On or about July 29, 2021, in Everett, in the District of Massachusetts, and elsewhere, the

defendants,

(1) CRISTOPHER SAMUEL MARTINEZ LARA and
(2) JAVIER SANTIAGO TORRES,

did knowingly and intentionally possess with intent to distribute 400 grams or more of a mixture
and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidiny]]
propanamide, also known as fentanyl, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A)(vi), and

Title 18, United States Code, Section 2.

11
Case 1:21-cr-10245-FDS Document 23 Filed 08/13/21 Page 12 of 13

DRUG FORFEITURE ALLEGATION
(21 U.S.C. § 853)

 

 

1. Upon conviction of one or more of the offenses in violation of Title 21, United

States Code, Sections 846 and 841, set forth in Counts One through Nine, the defendants,

(1) CRISTOPHER SAMUEL MARTINEZ LARA,
(2) JAVIER SANTIAGO TORRES

   

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any
property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of
such offenses; and any property used, or intended to be used, in any manner or part, to commit,
or to facilitate the commission of, such offenses.

2. If any of the property described in Paragraph 1, above, as being forfeitable
pursuant to Title 21, United States Code, Section 853, as a result of any act or omission of the
defendants --

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p),
to seek forfeiture of any other property of the defendants up to the value of the property
described in Paragraph | above.

All pursuant to Title 21, United States Code, Section 853.
Case 1:21-cr-10245-FDS Document 23 Filed 08/13/21 Page 13 of 13

A TRUE BILL

-FOREPE

K. NATHANIEL YEAGER

ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS

District of Massachusetts: August 11, 2021
Returned into the District Court by the Grand Jurors and filed.

fe
DEPUTY CLERK

13
